Citation Nr: 0910640	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to March 
1996 and from December 2001 to December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The record reflects that the Veteran was scheduled for a 
hearing before a Decision Review Officer at the RO in April 
2005.  However, in correspondence dated and received in April 
2005, the Veteran withdrew this hearing request.  
Furthermore, in July 2007, he indicated that he did not want 
to reschedule his personal hearing.

In an April 2007 rating decision, the RO granted service 
connection for right shoulder rotator cuff injury and for 
hearing loss of the left ear.  Thus, these issues have been 
granted in full and are not before the Board.

However, in a November 2008 statement, the Veteran filed a 
new claim for entitlement to a disability rating in excess of 
0 percent for hearing loss of the left ear.  This matter is 
REFERRED to the RO for appropriate action.

For reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for hearing loss of the right ear.

The Veteran's most recent VA audiological examination took 
place in July 2006, almost three years ago.  At the time of 
that examination, it was shown that he did not have hearing 
loss of the right ear for VA purposes.

In November 2008, the Veteran submitted additional evidence 
to the Board for consideration.  This evidence consisted of a 
September 2008 statement from the Veteran's private 
audiologist and an accompanying September 2008 private 
audiological examination report.  No waiver of initial RO 
review accompanied the submission of this new evidence.  See 
38 C.F.R. § 20.1304 (2008).  

In a March 2009 written brief presentation, the Veteran's 
representative argued that the September 2008 private 
examination showed that the Veteran had significant hearing 
loss in the right ear.  The Board notes that the September 
2008 private audiological examination report does not reflect 
whether the Maryland CNC word test was utilized, and 
therefore it could not be considered as a sufficient 
examination for rating purposes.  38 C.F.R. § 4.85(a) (2008).  

In light of the time that has passed since his last VA 
examination, and because evidence has been submitted to 
suggest that hearing loss for VA purposes may now exist in 
the right ear, the Board has determined that a new VA 
examination is needed in order to fully and fairly evaluate 
the Veteran's claim for entitlement to service connection for 
hearing loss of the right ear.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any hearing loss of 
the right ear.  The claims file should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, to specifically include 
audiometric testing.   

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
any current hearing loss of the right 
ear arose during service or is 
otherwise related to any incident of 
service, including noise exposure.  A 
rationale for any opinions expressed 
should be provided.  

2.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

